20-1875
Mata v. United States




                                 In the
           United States Court of Appeals
                        For the Second Circuit

                            August Term, 2019
                              No. 20-1875

                             JOSE LUIS MATA,
                                Petitioner,

                                   v.

                        UNITED STATES OF AMERICA,
                               Respondent.



Motion for Leave to File Second or Successive Petition to Vacate, Set
     Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255




                        SUBMITTED: August 3, 2020
                         DECIDED: August 6, 2020

         Before: PARK, NARDINI, and MENASHI, Circuit Judges.




     Petitioner Jose Luis Mata moves for leave of this Court to file a
second or successive motion to vacate, set aside, or correct his
sentence following his conviction pursuant to a guilty plea in the
United States District Court for the Southern District of New York
(Victor Marrero, J.). Mata primarily contends that his conviction
pursuant to 18 U.S.C. § 922(g) must be vacated in light of the Supreme
Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). We
hold that, because Rehaif resolved only a question of statutory
interpretation, it did not announce a new rule of constitutional law as
required by 28 U.S.C. § 2255(h)(2). Because Mata has not made a
prima facie showing that the requirements of 28 U.S.C. § 2255(h) are
satisfied, we DENY his motion for leave to file a second or successive
§ 2255 motion.


                   Jose Luis Mata, pro se, Glenville, WV, for Petitioner.

                   Won S. Shin, Assistant United States Attorney, for
                   Audrey Strauss, Acting United States Attorney for
                   the Southern District of New York, New York, NY,
                   for Respondent.


PER CURIAM:

      Petitioner Jose Luis Mata moves in this Court for leave to file a

second or successive motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255(h). As one of the bases for his motion,

Mata contends that his conviction for violating 18 U.S.C. § 922(g)

must be vacated in light of the Supreme Court’s decision in Rehaif v.


                                   2
United States, 139 S. Ct. 2191 (2019).       Mata argues that Rehaif

announced a new rule of constitutional law, and so he is entitled to

file his motion under 28 U.S.C. § 2255(h). We disagree and hold that

Rehaif resolved only a question of statutory interpretation, did not

establish a new rule of constitutional law, and thus cannot serve as a

basis for a second or successive § 2255 motion. Concluding that

Mata’s other claim is meritless, we DENY the motion.

I.    Background

      In 2014, Mata was convicted, pursuant to a guilty plea, of

conspiracy to commit Hobbs Act robbery and being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g). The district

court sentenced Mata primarily to 360 months in prison. On direct

appeal, Mata submitted a pro se supplemental brief arguing that he

had received ineffective assistance of counsel. This Court affirmed

his conviction and sentence. United States v. Mata, 614 F. App’x 35 (2d

Cir. 2015) (summary order).


                                   3
      In 2016, Mata filed his first motion pursuant to 28 U.S.C. § 2255,

which the district court denied on the merits. He then moved for

reconsideration, arguing that the attorney assisting him with his

§ 2255 motion had failed to raise a claim of ineffective assistance of

counsel regarding his original defense counsel. The district court

denied the reconsideration motion, and our Court denied Mata a

certificate of appealability.

      Mata now seeks to bring a second motion pursuant to § 2255

and, as required by statute, moves in this Court for leave to do so.

Mata raises two claims: one, that his conviction pursuant to 18 U.S.C.

§ 922(g) must be vacated in light of the Supreme Court’s decision in

Rehaif; and two, that he received ineffective assistance of counsel

during the course of his plea and sentencing.

II.   Discussion

      To file a second or successive motion pursuant to 28 U.S.C.

§ 2255, a petitioner must “move in the appropriate court of appeals


                                   4
for an order authorizing the district court to consider the application.”

Id. § 2244(b)(3)(A). This Court may authorize such a motion “only if

[the Court] determines that the application makes a prima facie

showing that the application satisfies the requirements” of the statute.

Id. § 2244(b)(3)(C). We may grant the motion only if the application

contains:

      (1) newly discovered evidence that, if proven and viewed
      in light of the evidence as a whole, would be sufficient to
      establish by clear and convincing evidence that no
      reasonable factfinder would have found the movant
      guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive to
      cases on collateral review by the Supreme Court, that
      was previously unavailable.

Id. § 2255(h).

      Mata argues that his Rehaif claim is based on a new rule of

constitutional law that qualifies for relief under § 2255(h)(2). He also

asserts that his ineffective assistance claim relies on new evidence that

falls within § 2255(h)(1).    We reject both arguments and write



                                   5
specifically to clarify that claims based on the Supreme Court’s

decision in Rehaif do not come within the scope of § 2255(h)(2).

      The Supreme Court’s Rehaif decision resolved only a question

of statutory interpretation and did not announce a rule of

constitutional law (much less a new one, or one that the Supreme

Court has made retroactive on collateral review or that was

previously unavailable). Rehaif clarified the mens rea applicable to a

violation of 18 U.S.C. § 922(g), holding that the government must

prove that a defendant knew both that he possessed a firearm and

that he belonged to the relevant class of persons barred from

possessing a firearm. See Rehaif, 139 S. Ct. at 2200. In reaching that

decision, the Supreme Court applied a standard “interpretive maxim”

to discern “congressional intent” about the meaning of the word

“knowingly” as it appears in the text of § 922(g). Id. at 2195. In other

words, the Supreme Court was simply construing a statute.




                                   6
      Because Rehaif did not announce any rule of constitutional law,

Mata has not made the required prima facie showing that his claim

satisfies the gatekeeping requirements of § 2255(h)(2). See Massey v.

United States, 895 F.3d 248, 252 (2d Cir. 2018) (holding that the

defendant was not authorized to file a second or successive motion in

reliance on Johnson v. United States, 559 U.S. 133 (2010), because that

decision interpreted only the Armed Career Criminal Act’s force

clause and “did not announce a new rule of constitutional law”);

Washington v. United States, 868 F.3d 64, 66 (2d Cir. 2017) (denying

leave to file a second or successive motion pursuant to Mathis v.

United States, 136 S. Ct. 2243 (2016), because the Supreme Court “was

interpreting [a statute], not the Constitution”).

      In so holding, we join the uniform view of other courts of

appeals that have addressed this question. See In re Price, 964 F.3d

1045, 1049 (11th Cir. 2020) (“Rehaif did not announce a new rule of

constitutional law . . . .”); In re Sampson, 954 F.3d 159, 161 (3d Cir. 2020)


                                     7
(per curiam) (“Rehaif did not state a new rule of constitutional law at

all.”); see also United States v. Class, 930 F.3d 460, 469 (D.C. Cir. 2019)

(concluding in a different context that Rehaif “resolved only

question[s] of statutory interpretation” and did not touch on the Due

Process Clause (alteration in original)).

      In addition to his Rehaif claim, Mata raises a claim of ineffective

assistance of counsel, ostensibly on the basis of newly discovered

evidence. Section 2255(h)(1), however, obliges a defendant to identify

what the new evidence is and to show “that he could not have

discovered this information through the exercise of due diligence

prior to the filing of his first § 2255 motion.” Herrera-Gomez v. United

States, 755 F.3d 142, 148 (2d Cir. 2014).       Mata has done neither.

Moreover, Mata has not shown that any newly discovered

information about his attorney’s shortcomings, “if proven and

viewed in light of the evidence as a whole, would be sufficient to

establish by clear and convincing evidence that no reasonable


                                    8
factfinder would have found [Mata] guilty of the offense” to which he

pleaded. Id. at 145. Mata has not shown that the allegations about

counsel have any bearing on his guilt or would be enough to

overcome the “strong presumption of verity” given to his admission

of guilt, under oath, at his plea hearing. Blackledge v. Allison, 431 U.S.

63, 74 (1977).      Accordingly, Mata’s claim regarding ineffective

assistance of counsel does not pass the gatekeeping requirements of

§ 2255(h)(1).

III.   Conclusion

       To summarize, we hold as follows:

       1.       The Supreme Court’s decision in Rehaif involved only a

question of statutory interpretation and thus did not announce a new

rule of constitutional law within the meaning of 28 U.S.C. § 2255(h)(2).

As a result, the Rehaif decision cannot serve as a basis for a second or

successive motion brought under 28 U.S.C. § 2255.




                                    9
      2.     Mata has failed to state a claim for ineffective assistance

of counsel that satisfies the requirements of 28 U.S.C. § 2255(h)(1).

      We therefore DENY Mata’s motion for leave to file a second or

successive § 2255 motion.




                                  10